Citation Nr: 1145965	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Forfeiture of benefits, to include service-connected death benefits, nonservice-connected death pension, and accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Guerilla and Combination Service from November 1942 to June 1945.  The Veteran died in May 1975.  The appellant (or claimant) is the Veteran's spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 forfeiture decision by the Department of Veterans Affairs (VA) Veterans Benefit Administration (VBA) in Washington, DC.

The Board notes that, prior to the October 2010 forfeiture decision, the appellant filed a substantive appeal to the Board, appealing respective May 2007 and September 2007 rating decisions by the VA Regional Office (RO) in Manila, the Republic of the Philippines, which denied the reopening of a previously denied claim for death benefits, a nonservice-connected death pension, and accrued benefits.  Yet, as this decision will uphold the forfeiture of benefits due to fraud under 38 C.F.R. § 3.901 (2011), the appellant has forfeited her right to any future benefits.  Therefore, the Board need not render decisions on the appellant's claims for claim for death benefits, a nonservice-connected death pension, and accrued benefits.

Subsequent to the issuance of the most recent March 2011 Statement of the Case, the appellant submitted additional statements in May 2011, with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The appellant knowingly provided fraudulent evidence in order to obtain VA compensation benefits. 

2.  Because of the appellant's fraud, she forfeits all rights, claims, and benefits under all laws administered by VA, except laws relating to insurance benefits.


CONCLUSION OF LAW

The criteria for forfeiture of the appellant's rights, claims, and benefits under the laws administered by VA have been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 6103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.901, 3.905 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Yet, the forfeiture statute resides in Chapter 61 of Title 38 of the United States Code, and the regulations pertaining to forfeiture have their own notice and development provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (indicating that the VCAA applies only to provisions under Chapter No. 51 of Title 38, United States Code). 

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 38 C.F.R. § 3.901 or 38 C.F.R. § 3.902 will not be declared until the person has been notified by the RO or, in the Manila VA RO, the Adjudication Officer, of the right to present a defense.  Such notice shall consist of a written statement sent to the person's latest address of record setting forth the following: (1) the specific charges against the person; (2) a detailed statement of the evidence supporting the charges, subject to regulatory limitations on disclosure of information; (3) citation and discussion of the applicable statutes; (4) the right to submit a statement or evidence within 60 days, either to rebut the charges, or to explain the person's position; (5) the right to a hearing within 60 days, with representation by counsel of the person's own choosing, and that no expenses incurred by a claimant, counsel, or witness will be paid by VA.

The Board finds that VA has complied with all of the above provisions.  In a January 2010 Proposed Administrative Decision, a February 2010 "charge" letter from VA, a Final Administrative Decision of September 2010, the October 2010 Forfeiture Decision from Compensation and Pension Service, and the March 2011 Statement of the Case, the appellant was provided notice of the specific charges against her, a detailed statement of the evidence supporting the charges, and citations to and discussions of the applicable law. 

Further, the February 2010 charge letter from VA specifically notified the appellant of the right to submit a statement or evidence within 60 days (to either rebut the charges or explain her position), and of her right to a hearing within 60 days, with representation by counsel of her own choosing.  The February 2010 charge letter clearly pointed out that no expenses incurred by a claimant, counsel, or witness would be paid by VA.  Thus, the mandated duties have been met, and no additional notification or development is necessary. 

The Board has reviewed all of the evidence in the appellant's claims folder, lay and medical.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's claim.

Forfeiture Criteria

Any person who knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Secretary shall forfeit all rights, claims, and benefits under all laws administered by the Secretary, except laws relating to insurance benefits.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a). 

"Fraud" is an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper concerning any claim for benefits under any laws administered by the VA, except laws relating to insurance benefits.  38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by VA.  The adversarial process requires the application of a "beyond a reasonable doubt standard" to declare a forfeiture.  Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000). 

VA must determine whether the evidence establishes beyond a reasonable doubt that the appellant knowingly made, or caused to be made, false or fraudulent statements concerning a claim for benefits.  The determination of whether the appellant knowingly submitted false or fraudulent evidence to VA is a question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).

Analysis of Forfeiture

The issue before the Board is whether the appellant committed an act of fraud in an attempt to procure VA death benefits.  Having reviewed the evidence of record, the Board finds beyond a reasonable doubt that the appellant knowingly provided fraudulent evidence in order to obtain VA compensation benefits; therefore, she forfeits all rights, claims, and benefits under all laws administered by VA, except laws relating to insurance benefits.

The Veteran died on May [redacted], 1975.  The official death certificate indicates that the cause of death was pulmonary tuberculosis (PTB).  The appellant is his wife.  In an October 1975 decision, the RO denied the appellant's original claim for service connection for the cause of the Veteran's death.  The appellant did not appeal and the decision became final.  

In November 2006, the appellant filed an application to reopen the previously denied claim for death benefits.  In a statement included with the application, the appellant stated that the Veteran experienced symptoms of PTB a few months after his 1945 discharge from service.  In November 2006, the appellant also filed a copy of a Philippine Army record, a PA AGO Form 55.  The PA AGO Form 55 indicates that the Veteran was discharged from the Philippine Army on December 3, 1945.  The reason for discharge is given as "UNFIT FOR SERVICE PHYSICALLY DISABLED."  In a section marked "wounds received in service," the word "none" is written.  In a section marked "sicknesses," the words "low blood pressure, jaundice, general body deb, pains of the joints, heart, head and stomach" are written.  An attestation clause at the bottom of the document indicates that the record was signed by the Veteran's commanding officer on March 20, 1946.  The Veteran's signature appears to have been erased on this copy.  

Subsequently, in a May 2007 rating decision, the RO denied the appellant's application to reopen service connection for the cause of the Veteran's death.  Amongst the reasons for denying the appellant's claim, the RO found that the evidence submitted did not sufficiently indicate that the Veteran's PTB began during service or during a three-year presumptive period after service.

In September 2007, the appellant filed a statement in support of her claim.  In this statement, she argued that the sicknesses noted on the PA AGO Form 55 were symptoms of PTB, experienced during service.

In December 2007, the appellant filed a statement from a private examiner, who indicated that he treated the Veteran for pulmonary disorders from 1966 to 1975.  The private examiner stated that the Veteran did not work for 25 years after service due to service-related disabilities.

In an April 2008 letter, the RO informed the appellant that VA was working on her appeal of the denial the reopening of service connection for the cause of the Veteran's death.  The letter advised the appellant that VA was unable to find either the appellant's file regarding her initial claim for VA death benefits or the Veteran's file regarding any claim he filed during his lifetime.  VA requested that the appellant provide any copies of evidence previously submitted to VA.  

In a May 2008 statement, the appellant wrote that the Veteran returned home after service with a long hard dry cough, accompanied by blood-stained sputum.  She stated that he had recovered by 1946 from these symptoms, described by her as asthma and PTB, but that he continued coughing until 1959 at which point he had to stop working.  

In a May 2008 letter, the appellant stated that the Veteran had a chronic disease in service, specifically PTB.  As the Veteran's in-service PTB had been established, she indicated that subsequent post-service manifestations of PTB were sufficient to permit service connection.  She stated that, having established the disease identity, there was no need for her to show continuity of symptomatology after service to be granted service connection for the cause of the Veteran's death.  

In a June 2008 letter, the appellant wrote that she wished to have more time to comply with VA's April 2008 request for evidence.  She stated that she was searching some old documents and old pharmacy receipts, including the "ORIGINAL ENLISTMENT RECORD" of the Veteran.  (Emphasis in original).  The appellant stated that the documents were left in the province of Purok Crotons, Sagay Negros Occidental.  

In a June 2008 letter, the appellant wrote that her daughter had found old documents at her house at Sagay Negros, Negros Occidental in May 2008.  She wrote that one such document her daughter had found was her late husband's enlistment record which had been signed by him.  She indicated that the enlistment record could establish that PTB was her husband's illness at separation from service.

Attached to the June 2008 letter, the appellant included a copy of a PA AGO Form 55 nearly identical that filed earlier, except for a few changes.  For example, on this copy, a signature was obviously present where the Veteran was supposed to have signed.  Also on this copy, in the section labeled "wounds received in service," the words "wounds from a fall and wounded from trees" are written.  Moreover, in the section marked "sicknesses," the words "PTB moderately advanced, malnutrition, general body deb" are written.  The document indicated that it was signed on February 28, 1946.  

In a June 2008 letter, the appellant stated that the second PA AGO Form 55 was an original document with the Veteran's original signature.  She indicated that she was attaching an affidavit signed under oath indicating that the second PA AGO Form 55 was a true and genuine document.  In an attached June 2008 affidavit, the appellant swore that the Veteran's original PA AGO Form 55 indicated that he had been diagnosed with PTB moderately advanced during service.

In a letter dated October 2007, not received by VA until June 2008, the appellant included a copy of the second PA AGO Form 55, indicating a diagnosis of PTB in service.  She stated that she had kept the original of this document since the Veteran's discharge from service.

In a July 2008 letter, the appellant expressed her disagreement with VA's continued denial of her claim for death benefits.  Of note, the appellant stated that she had submitted "concrete evidence" in the form of a PA AGO Form 55 showing the Veteran acquired PTB during service.  

In a September 2008 substantive appeal to the Board, the appellant indicated that the evidence showed that her husband died of PTB acquired during service.  Of note, the appellant wrote"[a]ll evidence that links the PTB sickness of late husband to his enlistment record ... as PTB and ultimately he died of PTB has been submitted already."

In a November 2008 letter, VA wrote the appellant a letter, noting the discrepancies between the two copies of the PA AGO Form 55 filed by the appellant.  Specifically, the letter noted that, in the copy received by VA in November 2006, the Veteran's sicknesses were listed as "low blood pressure, jaundice, general body deb, pains of the joints, heart, head and stomach."  Yet, on the second copy, filed in June 2008, the Veteran's sicknesses were listed as "PTB moderately advanced, malnutrition, general body deb."  The letter requested the appellant explain the circumstances that led to the issuance of two differing certificates of honorable discharge.  On this letter, the RO warned the appellant about the consequences of submitting fraudulent evidence.

In a December 2008 statement, the appellant wrote that the first PA AGO Form 55, submitted in November 2006, was null and void as the Veteran did not sign it.  She also stated that she saw erasures on that document.  She indicated that the second PA AGO Form 55, submitted in June 2008, was found by her daughter in their home province during her last visit there.  She noted that the second PA AGO Form 55 bore her husband's signature.   

In a February 2009 statement, the appellant stated that she did not have any knowledge of submitting fraudulent evidence or false documentation.  She again stated that the first PA AGO Form 55, submitted in November 2006, was null and void as the Veteran did not sign it and it had some erasures.  She indicated that the lack of signature and the erasures were the reasons her daughter went to their home province to look for documents to support her claim for death benefits.

In response to a May 2009 request from VA, in June 2009, the appellant submitted the "original" PA AGO Form 55, supposedly signed by the Veteran on February 28, 1946, and first submitted to VA in June 2008.  In a July 2009 VA Forensic Laboratory Report, a VA forensic document analyst reported analyzing the PA AGO Form 55 to determine whether or not it originated in 1946.  Having examined the document, the VA analyst found that the passages denoting sicknesses, including PTB, were produced using inkjet technology, such as a copier or computer printer.  The VA analyst noted that inkjet technology was first introduced in the mid-1970s, and, therefore, the questioned entries on the document did not originate in 1946.  

In a March 2010 statement, the appellant stated that the second PA AGO Form 55, filed with VA in June 2008, was taken from her husband's files in his hometown of Negros Occidental.  The appellant stated that her husband might have had the document photocopied in the 1970s for his file.  She also stated that "in the conduct of forensic laboratory examination" conducted by VA, there "might be some weaknesses considering that PA GO Form 55 I submitted was probably photo copied in the 70's."  

In a June 2010 letter, the appellant stated that she never believed that anyone would accuse her of submitting fraudulent documents.  She indicated that the documents she submitted were from her late husband's file and were issued by the United States government.  She wrote that the document had been in the possession of the United States government and might have been photocopied at some point as technology changed.  Therefore, the document might not have been fraudulent.

In a September 2010 statement, the appellant stated that the PA AGO Form 55 was taken from the files of her late husband.  She indicated that she assumed the original PA AGO Form 55 was the one signed by her husband, indicating a PTB diagnosis, dated February 28, 1946.  

The Board notes that the appellant submitted other statements and evidence in support of her claims for death benefits, a nonservice-connected pension, and accrued benefits.  In these statements, the appellant reiterated that she was the wife of a Veteran who served during World War II, that other evidence submitted by her indicated that the Veteran contracted PTB during service, and that he subsequently died of the disorder.

Having reviewed the evidence of record, the Board finds, beyond a reasonable doubt, that the appellant knowingly submitted a fraudulent document as evidence in order to obtain VA compensation benefits.  When the appellant filed her motion to reopen the previously denied claim for service connection for the cause of the Veteran's death, she submitted a copy of a PA AGO Form 55, indicating that the Veteran experienced low blood pressure, jaundice, general body debilitation, pains of the joints, heart, head and stomach during service.  After the application was denied, in large part, because the evidence did not sufficiently indicate that the Veteran contracted PTB in service, the appellant wrote to inform VA that she had somewhat miraculously discovered the Veteran's "ORIGINAL ENLISTMENT RECORD" amongst his papers back in his rural hometown.  (Emphasis in original).  When the appellant filed this second PA AGO Form 55 in June 2008, it indicated that the Veteran had PTB during service.  In statements made to VA, the appellant swore that the record was authentic, that it dated back to 1946, and that it had the Veteran's original signature.  

The Board notes that the appellant was aware that a document showing that the Veteran had PTB during service would be of great use to her in supporting her claim.  In June 2008, prior to the submission of the second PA Ago Form 55, the appellant submitted a letter, delineating the requirements for a grant for service connection for a disorder already noted to have existed in service.  After the June 2008 submission of the second PA AGO Form 55, in July 2008, the appellant submitted a letter stating that this document was "concrete evidence" supporting her claim.  She also reported that the first PA AGO Form 55 filed by her, which she had previously claimed to be authentic, was to be considered null and void as it contained erasures and did not contain her husband's signature.  

The appellant never plausibly explained the circumstances by which she supposedly "found" this new document.  In different letters, the appellant stated that her daughter found the documents while searching her father's effects at the rural home.  Yet, in another letter, the appellant stated that she, herself, had kept the record for over sixty years.  The appellant never explained why she would not have attempted to locate such a record sooner had she known it to be in existence, except to state that recently she had noticed erasures upon the other copy.  The fact that the appellant has not told a consistent or plausible story regarding the discovery of the document and who kept it also weighs against her credibility as to the authenticity of the document, and no reasonable doubt regarding the fraudulent nature of the document is raised by her inconsistent statements.  Moreover, the fact that the appellant did not produce this document until after VA had advised her regarding the type of documentation necessary to support her claim for death benefits also weighs against her credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence). 

The Board notes that, when VA asked the appellant to explain why two different copies of the Veteran's original PA AGO Form 55 existed, she could not do so, except to reiterate that the second PA AGO Form 55 was found amongst the Veteran's papers at his rural home.  As the appellant suggests that the Veteran kept all his original papers together at his rural home, the Board notes that the appellant never provided an explanation as to how the "first" PA AGO Form 55, submitted in November 2006, came into her possession, why the Veteran would supposedly have two sets of documents, and why she supposedly was not aware of these two sets of documents until the second year of the pendency of her appeal.  The appellant also does not explain why she did not notice any erasures on the original PA AGO Form 55 until the second year of the pendency of her appeals.  Again, these discrepancies weigh heavily against her credibility as to the authenticity of the fraudulent document she submitted to VA and shows no reasonable doubt as to the fraudulent nature of the document has been raised by her inconsistent assertions.  Id.

After being advised that a forensic analysis had determined that the PA AGO Form 55 had been altered by use of laserjet technology, the appellant made contradictory statements, thereby further undermining her credibility and further supporting a finding of fraud beyond a reasonable doubt.  First, the appellant maintained that the document in question was kept by her husband with his papers in his rural community.  She further suggested that it was possible that her husband had made a copy of the document for his records before his death in the 1970s.  Subsequently, the appellant suggested that the document was issued by the United States Government and that the government might have photocopied it as technology changed.  The Board notes that the PA AGO Form 55, being a Philippine Army form, was not created by the US Government.  Moreover, the appellant's suggestion that the PA AGO Form 55 was a photocopy made by either her husband or the US government contradicts her assertions, some made in an affidavit, that the document was an original copy.  Therefore, the Board finds all of the appellant's statements, given in defense to the assertion of fraud, lack credibility and do not raise a reasonable doubt that the document submitted to VA to aid in her VA compensation claim was fraudulent.  Id.  

Moreover, the appellant suggested that, somehow, the forensic analysis of the PA AGO Form 55 must have been faulty, "considering that PA GO Form 55 I submitted was probably photo copied in the 70's."  The Board finds the appellant's mere assertion to be without any basis in fact.  Logically, if the PA AGO Form 55 contained sections which were photocopied, the forensic analysis was correct in its analysis.  Yet, if the appellant is suggesting that the VA forensic analysis was faulty, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption. 

The appellant has not submitted any evidence indicating that the VA forensic analysis of the PA AGO Form 55 was faulty.  To the extent the appellant attempts to implicitly shift the burden to VA to explain the results of the VA forensic analysis, her argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).

Essentially, after her claim was denied due to a lack of evidence establishing that PTB began during service, the appellant willingly submitted a fraudulent document, supposedly signed in 1946, but contain passages created using laserjet technology of much later date, in support of a claim for VA monetary benefits.  At the submission of the fraudulent document and for some time thereafter, the appellant submitted several statements stressing both the document's authenticity and the effect it would have on her claim for benefits.  Upon the discovery that the passages in the document relevant to the claim were created using technology developed in the 1970s, the appellant did not present any credible defense to the accusations of fraud, or offer any credible or coherent reason to raise a reasonable doubt that the document submitted to VA was fraudulent, and that she knew it was fraudulent when she submitted it to VA.  

In sum, the Board finds that the evidence establishes beyond a reasonable doubt that the appellant knowingly submitted a false document in order to obtain VA benefits.  Therefore, the forfeiture of eligibility for VA benefits against the appellant in accordance with 38 U.S.C.A. § 6103(a) is proper.  Therefore, the appellant forfeits all rights, claims, and benefits under all laws administered by VA, except laws relating to insurance benefits.


ORDER

Forfeiture of benefits, to include service-connected death benefits, nonservice-connected death pension, and accrued benefits, is proper, and the appeal is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


